 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD TERFLINGER,                                No. 2:17-cv-0902 AC P
12                        Plaintiff,
13            v.                                         ORDER
14    B. WILEY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. By order filed September 26, 2019, the undersigned found that appointment

19   of counsel was warranted, and the case was temporarily stayed in order to locate counsel and

20   investigate the necessity of a guardian ad litem to represent plaintiff. ECF No. 42. A potential

21   guardian ad litem was identified, and counsel was appointed for the limited purpose of

22   representing plaintiff in any proceedings related to the appointment of a guardian ad litem and

23   assisting plaintiff, or his guardian ad litem, with preparing for and participating in a settlement

24   conference. ECF No. 43. The temporary stay was then extended to allow for the completion of a

25   status conference related to the appointment of a guardian ad litem. Id. at 2. Counsel for plaintiff

26   was directed to contact the potential guardian ad litem to determine whether the potential

27   guardian ad litem was both willing and able to take on that role and to provide possible dates for

28   the status conference. Id. Plaintiff’s counsel has now provided the requested information, and a
                                                        1
 1   status conference regarding appointment of a guardian ad litem to represent plaintiff will now be
 2   set.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. A status conference regarding the appointment of a guardian ad litem to represent
 5   plaintiff is set for January 15, 2020, at 10:30 a.m. in Courtroom 26 before Magistrate Judge
 6   Allison Claire.
 7          2. The potential guardian ad litem may appear at the status conference by telephone and
 8   on the day of the hearing should call in five minutes prior to the start of the hearing. The
 9   potential guardian ad litem shall call 1-877-336-1839 and follow any prompts given. The access
10   code is 2040217 and the security code is 4223. Any questions regarding the call-in procedure
11   should be directed to the undersigned’s courtroom deputy, Valerie Callen, at 916-930-4199.
12   DATED: January 13, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
